A preponderance of the evidence (Family Ct Act § 832) supports Family Court’s findings that respondent committed acts constituting the family offenses of assault in the third degree, attempted assault in the third degree, menacing in the third degree, and harassment in the second degree (Family Ct Act § 812), and that such acts caused petitioner physical injury warranting a five-year order of protection (Family Ct Act §§ 842, 827 [a] [vii]). No basis exists to disturb the court’s findings of credibility (see Matter of Hunt v Hunt, 51 AD3d 924, 925 [2008]). While it was not an improper exercise of discretion to permit petitioner’s rebuttal witness to contradict respondent’s testimony about a collateral matter, even if it were, the error was harmless since the rebuttal testimony did not directly implicate respondent in the alleged family offenses (see People v Lucas, 160 AD2d 330 [1990], lv denied 76 NY2d 860 [1990]). Concur— Andrias, J.P., Nardelli, Sweeny, DeGrasse and Freedman, JJ.